                              Case 7:19-cv-05251-KMK Document 19 Filed 12/11/19 Page 1 of 1



& ASS OCI AT ES          PC
,\   T T01\N[YS   A T   LAW
                                 4545 Northwestern Dri ve   I Zionsville, IN46077
                                 OFFICE 317 .363 .240 0     I FAX 317.363.2257 I sc huckitLA.Wcom   ,.



             December 11, 2019



                                                                                                         VIAECFONLY

             The Honorable Kenneth M, Karas
             U.S. District Court, Southern District of New York
             Federal Building and United States Courthouse
             300 Quarropas Street
             White Plains, NY 10601-4150

                         RE:        Brian Ephraim Pessin vs. Trans Union, LLC, et al
                                    U.S. District Court, Southern District ofNew York (White Plains)
                                    Case No. 7:19-cv-05251-KMK

             Dear Judge Karas:

                     Trans Union, LLC ("Trans Union") respectfully requests that its counsel be granted leave
             to appear by telephone at the Rule 16 Conference currently scheduled in the above-captioned /
                                                                                                                      -1
             matter for December 18, 2019 at 11 :45 a.m. or, in the alternative, Conference adjourned.

                     Good cause exists to grant Trans Union leave to appear by telephone as it otherwise will
             be required to incur the expense for its chosen counsel to travel from Zionsville, Indiana to New
             York, New York and thus, Trans Union will incur significant travel costs and attorneys' fees to
             appear in person. Trans Union assures the Court that counsel can and will meaningfully
             participate by telephone in all respects as may be necessary. Further, Trans Union' s counsel will
             be traveling for other matters that week. This is Trans Union' s first request for adjournment.

                    Trans Union has contacted Plaintiffs Counsel regarding these requests and Plaintiff does
             not object.
                                                              Respectfully,




             CCPI
             Cc: All counsel ofrecord via ECF
